Case 19-11317-LSS    Doc 327-2    Filed 06/29/21       Page 1 of 2




                          Exhibit B
          Transfers to Title Works of Virginia, Inc.
                 Date                 Amount
         09/22/2015                     $15,000.00
         10/05/2015                      $1,000.00
         10/05/2015                      $2,000.00
         10/22/2015                    $155,178.11
         12/11/2015                        $425.00
         12/11/2015                        $700.00
         02/08/2016                        $100.00
         02/08/2016                     $10,000.00
         03/10/2016                    $623,103.82
         03/21/2016                    $124,712.55
         03/22/2016                      $2,200.00
         03/22/2016                      $6,000.00
         07/28/2016                    $363,750.67
         08/10/2016                     $10,000.00
         10/03/2016                    $520,792.24
         11/30/2016                      $3,000.00
         02/07/2017                      $3,000.00
         04/04/2017                        $150.00
         04/25/2017                        $150.00
         05/11/2017                      $1,500.00
         05/18/2017                      $1,750.00
         05/23/2017                     $85,291.23
         06/16/2017                      $2,000.00
         06/19/2017                      $2,000.00
         06/28/2017                     $12,000.00
         06/29/2017                      $1,000.00
         06/29/2017                     $10,000.00
         07/12/2017                     $26,153.11
         07/25/2017                        $150.00
         08/03/2017                     $54,473.50
         08/16/2017                      $1,500.00
         08/17/2017                      $1,500.00
         09/01/2017                      $5,000.00
         09/05/2017                     $70,097.48
         09/19/2017                        $153.34
         09/20/2017                      $1,000.00
         09/20/2017                      $1,000.00
         09/27/2017                    $116,722.67
         09/28/2017                      $2,200.00
         09/29/2017                      $1,000.00
Case 19-11317-LSS     Doc 327-2   Filed 06/29/21     Page 2 of 2




         10/04/2017                     $10,000.00
         10/05/2017                      $1,000.00
         10/05/2017                    $626,224.14
         10/13/2017                     $60,087.00
         10/13/2017                    $120,952.65
         10/18/2017                      $9,813.00
         10/18/2017                     $52,502.75
         10/26/2017                    $226,772.87
         10/30/2017                        $137.56
         01/31/2018                      $1,000.00
         02/14/2018                      $2,000.00
         02/22/2018                      $4,000.00
         02/28/2018                    $138,196.45
         03/05/2018                      $7,429.13
         03/05/2018                     $20,000.00
         04/05/2018                      $3,000.00
         04/18/2018                    $108,497.67
         05/01/2018                     $85,992.63
         06/07/2018                     $30,000.00
         08/22/2018                  $1,017,068.96
         08/22/2018                    $375,838.67
         09/12/2018                      $5,000.00
         09/29/2018                    $288,335.99
         10/22/2018                        $380.00
         10/22/2018                        $380.00
         11/05/2018                    $621,150.29
         11/05/2018                    $591,767.76
         TOTAL                       $6,645,281.24
